Citation Nr: 1018800	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee sprain.

2.  Entitlement to an initial compensable disability rating 
for allergic rhinitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for otitis media.

5.  Entitlement to service connection for 
hypercholesterolemia.

6.  Entitlement to service connection for radiculopathy of 
the upper extremities.

7.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 
1978 and from August 2002 to July 2004.   

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's claims 
of entitlement to service connection for hypertension, 
hypercholesterolemia, and degenerative disc disease of the 
lumbar spine.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, the 
Veteran's service-connected right knee sprain has been 
manifested by complaints of pain, but without limitation of 
motion or instability. 

2.  Throughout the entire rating period on appeal, the 
Veteran's service-connected allergic rhinitis has been 
productive of nasal passage of less than 50 percent 
occlusion, or tenderness.

3.  There is no competent medical evidence indicating that 
the Veteran has otitis media which is causally or 
etiologically related to his active service.

4.  There is no competent medical evidence indicating that 
the Veteran has radiculopathy of the upper extremities which 
is causally or etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a right knee sprain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5256-5262 (2009).

2.  The criteria are not met for an initial compensable 
rating for allergic rhinitis.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.97, Diagnostic Code 6522 (2009).

3.  Otitis media was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 
(2009).

4.  Radiculopathy of the upper extremities was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 
3.307, 3.307 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in March 2005 and June 
2007 from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters explained the evidence necessary to 
substantiate the Veteran's claims for increased disability 
evaluations and entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The 
letters also informed him of his and VA's respective duties 
for obtaining evidence. 

In addition, the June 2007 letter, as well as a May 2008 
letter from VA, explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that was the basis of this 
appeal were decided after the issuance of an initial, 
appropriate VCAA notice.  However, the notice elements 
required by Dingess/Hartman were provided to the appellant 
after the initial adjudication and the appellant's claims 
were readjudicated thereafter.  As such, the appellant has 
not been prejudiced and there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims files contain 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims files contain the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issues.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in 
turn, will compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.

Analysis

Right Knee Sprain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The Veteran receives a 10 percent disability rating for his 
right knee sprain pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5014.  See 38 C.F.R. § 4.20.  Diagnostic Code 5014 
provides that osteomalacia is to be evaluated as degenerative 
arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 
5003 states that degenerative arthritis, substantiated by x-
ray findings, is to be evaluated on the basis of limitation 
of motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the 
knee, and as a result, the rating criteria under Diagnostic 
Code 5003, for degenerative joint disease without limitation 
of motion are not for application.  

The Veteran's right knee disability is rated by analogy to 
38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  
According to Diagnostic Code 5260, a noncompensable rating is 
assigned when leg flexion is limited to 60 degrees and a 10 
percent rating is assigned when leg flexion is limited to 45 
degrees.  A 20 percent rating requires leg flexion limited to 
30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted when leg extension is limited to 5 degrees and a 10 
percent evaluation is warranted when leg extension is limited 
to 10 degrees.  A 20 percent evaluation is warranted when leg 
extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's 
right knee sprain, the objective clinical evidence of record, 
throughout the rating period on appeal, does not show that 
the Veteran has flexion limited to 30 degrees or extension 
limited to 15 degrees.  His range of motion far exceeds these 
respective limits.  Indeed, the medical evidence of record 
clearly indicates that he has essentially continuously had 
full extension, and that his flexion, at worst, and fully 
acknowledging his pain, is still to at least 135 degrees, 
including at his most recent, January 2009 VA examination.  
VA considers "full" range of motion for the knee to be from 
0 to 140 degrees (full extension to full flexion).  See 
38 C.F.R. § 4.71, Plate II.  There is no objective clinical 
indication, however, that he has additional functional 
impairment, above and beyond the 10-percent level, which 
would support an even higher rating.  In this regard, the 
Board points out that the Veteran's April 2005 and January 
2009 VA examinations were negative for objective evidence of 
incoordination, subluxation, weakness, abnormal movement, or 
deformity, although he reports experiencing pain and there 
was mild medial and lateral tenderness of the right knee.  
Likewise, there was no objective evidence of decreased motor 
strength.  Moreover, given his full and unimpaired range of 
extension, a separate rating under VAOPGCPREC 9-2004 is not 
for application.  Similarly, the Veteran has pain of the 
right knee, but he does not have overall moderate impairment 
of his tibia and fibula, significant limitation of motion, 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage, or ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5257, 5262.

The Board has also considered whether he has additional 
functional loss - beyond that objectively shown - due to 
his pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Nonetheless, there is no indication in the record that 
his functional ability is decreased beyond the limitation of 
motion already shown on examination, even when his symptoms 
are most problematic.  In particular, the April 2005 and 
January 2009 VA examiners noted that there was a mild 
increase in pain upon repetitive use, but found that there 
was no additional weakness, fatigability, incoordination, 
lack of endurance, or additional loss of motion.  As a 
result, his current 10 percent rating adequately compensates 
him for the extent of his pain, including insofar as its 
resulting effect on his range of motion.  

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his right knee sprain, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Lastly, the Board has reviewed the evidence for the entire 
period involved in this claim, and finds that there is no 
discrete period during which the knee disorder met the 
criteria for a rating in excess of 10 percent.

Allergic Rhinitis

The Veteran presently has a noncompensable (i.e., 0 percent) 
initial rating for his allergic rhinitis under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  According to this code, the 
minimum compensable rating of 10 percent is warranted for 
allergic rhinitis without polyps but with greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent disability 
evaluation requires polyps.  See 38 C.F.R. §  4.97, 
Diagnostic Code 6522.

Upon reviewing these rating criteria in relation to the 
evidence for consideration, the Board finds that the 
Veteran's disability picture is most consistent with his 
current noncompensable rating and his claim for a higher 
rating must be denied.  The objective clinical evidence of 
record does not show that he experiences at least at least 50 
percent obstruction of either nasal passage or nasal polyps.  
Indeed, the medical evidence of record indicates that the 
Veteran's allergic rhinitis causes 10 percent occlusion of 
the right nasal passage and 20 percent occlusion of the left 
nasal passage, and that nasal sprays and antihistamines 
provide at least partial control of his symptoms.  The Board 
acknowledges that the January 2009 VA examiner stated that 
his allergic rhinitis causes moderate symptoms, but points 
out that there was no tenderness to palpation of the face or 
a deviated septum.  Therefore, his symptomatology 
specifically attributable to the allergic rhinitis most 
closely fits within the criteria for the currently assigned 
noncompensable disability evaluation.

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his allergic rhinitis, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

The Board has reviewed the evidence for the entire period 
involved in this claim, and finds that there is no discrete 
period during which the disorder met the criteria for a 
compensable rating.







Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, such as an organic disease of the 
nervous system, will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of the evidence against the Veteran's 
claims of entitlement to service connection for otitis media 
and radiculopathy of the upper extremities.   38 C.F.R. 
§ 3.102.  

The Veteran alleges that his otitis media and radiculopathy 
of the upper extremities are causally related to his military 
service.   In this regard, the Board notes that the Veteran 
complained of right ear pain in January and May 2004, as well 
as complained of neck and shoulder pain in June and July 
2003.  However, service treatment records do not show a 
diagnosis of otitis media or radiculopathy, and his March 
2004 separation examination report indicates that 
examinations of the Veteran's ears and upper extremities were 
normal.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  See also Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

Furthermore, the Veteran's post-service treatment records are 
negative for evidence of otitis media or radiculopathy of the 
upper extremities.  Although the Veteran complains of 
numbness of the hands and left shoulder pain, there is no 
evidence of radiculopathy of the upper extremities in the 
medical evidence of record.  Likewise, the Veteran has not 
complained of or been treated for otitis media since his 
military service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  

Significantly, at the Veteran's April 2005 and January 2009 
VA examinations, the examining physician found that the 
Veteran did not have otitis media or radiculopathy of the 
upper extremities related to the Veteran's military service.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  According to the VA 
examiners, there was no evidence of radiation of the 
Veteran's neck pain or otitis media.  His tympanic membranes 
and auditory canals were normal.  Similarly, the Veteran had 
normal sensation to pinprick and vibratory sensation, as well 
as normal paraspinous muscle tone, normal grip strength, and 
normal tendon reflexes.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  See also Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"

The Board finds that the April 2005 and January 2009 VA 
examinations must be given great probative weight because the 
opinions were based on a review of the entire record and full 
examination, as well as accompanied by an explanation of the 
rationale.  The VA examination reports concluded, with a 
clear basis and rationale, that there was no evidence of 
otitis media or radiculopathy of the upper extremities.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(finding that most of the probative value of a medical 
opinion comes from its reasoning, and threshold 
considerations include whether the person opining is suitably 
qualified and sufficiently informed).

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status generally do not constitute competent medical evidence 
for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In some circumstances, a layperson could 
offer an opinion concerning etiology.  See generally, 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
Board finds, however, that both of the disorders at issue are 
medically complex enough that they do, in fact require 
medical expertise to determine etiology.  Although the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record.

As there is a preponderance of evidence against his claims of 
entitlement to service connection for otitis media and 
radiculopathy of the upper extremities, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



ORDER

The claim for a disability rating higher than 10 percent for 
a right knee sprain is denied.

The claim for a compensable disability rating for allergic 
rhinitis is denied.

The claim for service connection for otitis media is denied.

The claim for service connection for radiculopathy of the 
upper extremities is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

The Board notes that the Veteran has been afforded VA 
examinations regarding his claims of entitlement to service 
connection for hypertension and hypercholesterolemia, as well 
as his claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  However, 
examination reports do not address whether the Veteran's 
claimed disabilities are related to his military service.  As 
a result, additional VA examinations would be useful in 
evaluating the appeal.  
 
The Veteran contends that he injured his lumbar spine during 
his military service, and submitted lay statements attesting 
to continuity of symptomatology in the years following his 
military service.  Unfortunately, the Veteran's service 
treatment records do not show that the Veteran was treated 
for his lumbar spine during service.  In addition, the Board 
acknowledges that the Veteran has been diagnosed with and 
treated for hypertension and hypercholesterolemia in the 
years following his military service and that the Veteran was 
treated for related symptomatology during his service.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

Therefore, additional clinical assessment and medical opinion 
is necessary to adequately address the Veteran's claims of 
entitlement to service connection for hypertension, 
hypercholesterolemia, and degenerative disc disease of the 
lumbar spine.  Accordingly, the Board finds that the Veteran 
should be afforded additional VA examinations in order to 
determine nature and etiology of the Veteran's hypertension, 
hypercholesterolemia, and degenerative disc disease of the 
lumbar spine.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his hypertension, 
including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his 
hypertension is related to his service in 
the military or was manifest within one 
year of his discharge therefrom.  To 
assist in making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's available service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report and set forth the reasoning for 
this conclusion.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his 
hypercholesterolemia, including whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that his 
hypercholesterolemia is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report and set forth the reasoning for 
this conclusion.  

3.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his degenerative 
disc disease of the lumbar spine, 
including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his 
degenerative disc disease of the lumbar 
spine is related to his service in the 
military.  To assist in making this 
important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report and set forth the reasoning for 
this conclusion.  

4.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the claims of 
entitlement to service connection for 
hypertension, hypercholesterolemia, and 
degenerative disc disease of the lumbar 
spine.  If the benefits sought remain 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


